 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDTransportationby LaMar, Inc.,Ready Transporta-tionCo., Inc.,La Mar Googer and JeromeButlerandJohn OsbyandBeer,Soft Drink,Water,Fruit Juice,Carbonic Gas, Liquor SalesDrivers,Helpers, InsideWorkers,Bottlers,Warehousemen,School,Sightseeing,CharterBus Drivers,General Promotional Employees ofAffiliated Industries,Local UnionNo. 744, af-filiatedwith the International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America.Cases 13-CA-19615 and13-CA-1963417 September 1986SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSOn 22 July 1981 the National Labor RelationsBoard issued its Order in the above-entitled pro-ceeding' in which it ordered, inter alia, that Re-spondent Transportation by La Mar, Inc., its offi-cers, agents, successors,and assigns, make wholecertain of its employees for any loss of pay theymay have suffered as a result of the Respondent'sunfair labor practices.On 29 January 1982 theUnited States Court of Appeals for the SeventhCircuit entered its judgment enforcing the Board'sOrder.2A controversyhaving arisenover theamount of backpay due under the Board's Order,as enforced by the court, the Regional Director forRegion 13 issued and served on the Respondents,Transportation by La Mar, Inc., Ready Transporta-tionCo., Inc.,LaMar Googer, and JeromeButler, 3 a backpay specification on 28 June 1985,and an amended backpay specification on 2 July1985, alleging the amounts of backpay due the dis-criminatees and notifying the Respondents thatthey must file a timely answer complying with theBoard'sRules and Regulations.On 2 October 1985 Respondent La Mar Googer,acting individuallyand as aformer officer of Re-spondentsTransportation by La Mar, Inc. andReady Transportation Co., Inc., filed a "ResponsetoAmended Backpay Specification" consisting offour numbered paragraphs that do not correspondto the allegations of the specification. In the firsttwo paragraphs the response states that the Re-'Not reported in Board volumes The Board's Order wasentered proforma in theabsence of exceptionsto the administrative law judge's deci-sion2No 82-1144, unpublished8On 22 August 1984 the Seventh Circuit entered a civilcontemptorderagainst RespondentTransportation by LaMar, Inc. and additionalRespondentsReady Transportation Co, Inc., La Mar Googer, andJerome Butlerfor failing and refusingto comply with the court's 29 Jan-uary 1982 judgmentspondents,in accordance with the Board'sOrder of22 July 1981, are liable for backpay due the discri-minatees,but that the award is subject to offsets inthe amount shown by the discriminatees' failure tomitigate their losses. In the third paragraph the re-sponse states that Respondent La Mar Googer hasno knowledge as to the discriminatees'efforts tomitigate their losses.The fourthparagraph of theresponse states that,inasmuch as the discriminateeswere hourly employees subject to business avail-ability, their tax returns for the year 1979 are not areliable gauge of the amount of pay they wouldhave received during the period for which the Re-spondents are liable.On 14 April 1986 the General Counsel wrote tothe Respondents,advising them that their responsefailed to meet the specificity requirements of Sec-tion 102.54(b) and (c) of the Board's Rules andRegulations, particularly regarding the factors en-tering into the computation of backpay.The Gen-eral Counsel further advised the Respondents that,unless an amended answer wasreceivedby 24April 1986,a Motion for Partial Summary Judg-ment would be filed with the Board. To date, theRespondentshave filedno amended answer.Respondent Jerome Butler failedtofileanyanswer. On 5 September 1985 the General Counselwrote to Butler, advising him that if he failed tofile an answer by the close of business on 12 Sep-tember 1985, the General Counsel would file aMotion for Summary Judgment with the Board.On 12 September 1985 the General Counsel againwrote to Butler,confirming a telephone conversa-tion that day,stating that in light of Butler's con-tinuing refusal to file an answer, the General Coun-selwould seek summary judgment against him.On 27 May 1986 the General Counsel filed di-rectlywith the Board a "(1) Motion for OrderTransferring Proceeding to National Labor Rela-tionsBoard;(2)Motion for Summary JudgmentAgainst Respondent Jerome Butler; (3) Motion toStrikeAnswer Filed by Respondents Transporta-tion by LaMar, Inc.,Ready Transportation Co.,Inc., and La Mar Googer, and for Summary Judg-ment Against These Respondents; or in the Alter-native to Strike Part of Answer Filed by Respond-ents Transportation by La Mar, Inc., Ready Trans-portation Co., Inc., and La Mar Googer, and forPartialSummary Judgment Against These Re-spondents,"with exhibits attached. The GeneralCounsel submits, regarding the motion against Re-spondent Butler that he failed to file an anwser,failed to respond to letters advising him of that fail-ure, and has given no indication that he intends tofile an answer in the future. Regarding the motionsagainstRespondents Transportation by La Mar,281 NLRB No. 79 TRANSPORTATION BY LA MARInc.,Ready Transportation Co., Inc.,and La MarGooger, the General Counsel submits that the Re-spondents filed an answer which,inter alia, fails tospecifically admit, deny, or explain the failure todeny each and every allegation of the amendedbackpay specification in accordance with the re-quirements of Section 102.54(b) of the Board'sRules and therefore the entire answer should bestricken.Alternatively,theGeneral Counsel sub-mits that the fourth paragraph of the answer at bestconstitutes only a general denial of the factors en-tering into the calculation of gross backpay with-out offering any alternative formula or supportingfigures and therefore the answer should be strickento the extent it relates to the gross backpay allega-tions of the specification.The General Counsel ac-knowledges,however,that the third paragraph ofthe answer constitutes a denial, on the basis of in-sufficient knowledge,of the sufficiency of the dis-criminatees' efforts to mitigate their losses.On 11 June 1986 the Board issued an order trans-ferring the proceeding to the Board and a Noticeto Show Cause why the General Counsel'smotionsshould not be granted.The Respondents havefailedto filea response to the Notice to ShowCause.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in this case,theBoardmakes the followingRuling on Motions for Summa-ry JudgmentSection 102.54(b) and(c) of the Board'sRulesand Regulations states:(b)Contents of the answer to specification.-The answer to the specification shall be inwriting,the original being signed and sworn toby the respondent or by a duly authorizedagent with appropriate power of attorney af-fixed,and shall contain the post office addressof the respondent.The respondent shall specif-ically admit,deny,or explain each and everyallegation of the specification, unless the re-spondent is without knowledge,inwhich casethe respondent shall so state,such statementoperating as a denial.Denials shall fairly meetthe substance of the allegations of the specifi-cation denied.When a respondent intends todeny only a part of an allegation, the respond-ent shall specify so much of it as is true andshall deny only the remainder.As to all mat-terswithin the knowledge of the respondent,including but not limited to the various factorsentering into the computation of gross back-pay, a general denial shall not suffice. As tosuch matters,if the respondent disputes either509the accuracy of the figures in the specificationor the premises on whichtheyare based, heshall specifically state the basis for his dis-agreement,setting forth in detail his positionas to the applicable premises and furnishingthe appropriate supporting figures.(c) Effect of failure toanswer or toplead spe-cificallyand in detailto the specification.-Iftherespondent fails tofile anyanswer to the speci-fication within the time prescribed by this sec-tion,the Board may, either with or withouttaking evidence in supportof theallegations ofthe specification and without notice to the re-spondent, find the specification to be true andenter such order as may be appropriate. If therespondent files an answer to the specificationbut fails to deny any allegationsof the specifi-cation in the manner required by subsection(b) of this section,and the failure so to deny isnot adequately explained,such allegation shallbe deemed to be admitted to be true, and maybe sofound by theBoard without the takingof evidence supporting such allegation, and therespondent shall be precluded from introduc-ing any evidence controverting said allegation.The amended backpay specification served ontheRespondents states that,pursuant to Section102.54 of theBoard'sRules and Regulations, theRespondents... shall, within 15 days from the date of theAmended Specification,filewiththe under-signed RegionalDirector,acting in this matterasagent of the NationalLaborRelationsBoard,an original and four(4) copies of ananswer to the Specification. . . . To theextent that such answer fails to deny allega-tionsof theAmended Specification in themanner required under the Board'sRules andRegulations and the failure to do so is not ade-quately explained, such allegations shall bedeemedto beadmitted to be true and the Re-spondents shall be precluded from introducingany evidence controverting them.Withrespect to the answerfiled byRespondentsTransportationby LaMar, Inc.,ReadyTransporta-tion Co.,Inc., and La Mar Googer,we agree withthe GeneralCounsel thatthe Respondents'answerto the amendedbackpayspecification does not con-form to the requirementsof Section 102.54(b) and(c) as to those matters within the Respondents'knowledge. Reviewof the fourthparagraph of theanswer shows that the answer does not specificallydispute the accuracy of the gross backpay figurescontained in the amended backpay specification.The answer merely statesthat theRespondents 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould not use the discriminatees'1979 tax returnsas an absolute gauge of the amount of backpaythey are due.4The Respondents do not provideany specific alternative formula for computing theamounts of backpay due or furnish appropriate sup-porting figures.These matters are clearly withinthe knowledge of the Respondents,and their fail-ure to deny the gross backpay allegations in theamended backpay specification in the manner re-quired by Section 102.54(b) or to explain adequate-ly their failure to do so requires that such allega-tions be deemed to be admitted as true in accordwith Section 102.54(c).Accordingly,we strike theRespondents'answer as to the alleged amounts ofgross backpay and deem such allegations to be ad-mitted as true.We find,however,that the Respondents'denialof knowledge of the discriminatees'efforts to miti-gate their losses is sufficient to place in issue theamount of interim earnings of the discriminatees.While the Respondents'denial is not specific, theBoard has held that even a general denial of the al-legations concerning interim earnings is sufficientunder Section 102.54 to raise an issue warranting ahearing.5Therefore,we shall order a hearing limit-ed to the determination of the discriminatees' netinterim earnings,including the availability to thediscriminatees of interim employment and the dis-criminatees'failure to seek and retain such interimemployment. Accordingly,we deny the GeneralCounsel'smotion to strike in its entirety the answerfiled by these Respondents and for summary judg-ment against them,but we grant the General Coun-sel's alternative motion to strike part of the answerfiled by these Respondents and for partial summaryjudgment against them.With respect to Respondent Jerome Butler, asstated in the General Counsel'sMotion for Summa-ry Judgment, it is uncontroverted that the Re-spondent,despite having been advised of the filingrequirements,failed to file an answer to the amend-ed backpay specification.Moreover,Butler has notshown good cause for his failure to file an answer.We therefore deem the allegations in the amended4 Par.VII of the amended backpay specificationdeterminedthe dtscn-minatees'average weekly wage from their 1979gross wagesas reportedon their withholdingstatements,not theirtax returns.backpay specification to be admitted as true. Underthe circumstances of this case,however,since theother Respondents have raised the issue of interimearnings,a determination of the exact amount ofbackpay liability will not be made until such issuehas been resolved at a hearing. Accordingly, wegrant the General Counsel's Motion for SummaryJudgment against Respondent Butler,except as tothe extent that the issue of interim earnings raisedby the other Respondents has been remanded for ahearing.6ORDERIt is ordered that the General Counsel'smotionto strike the answer filed by Respondents Trans-portationby LaMar, Inc.,Ready TransportationCo., Inc.,and La Mar Googer, and for summaryjudgment against these respondents,is denied.IT IS FURTHER ORDERED that the General Coun-sel'smotion to strike part of the answer filed byRespondentsTransportationby LaMar, Inc.,Ready TransportationCo., Inc.,andLaMarGooger, and for partial summary judgment againstthese Respondents,is granted.IT IS FURTHER ORDERED that the General Coun-sel'sMotion for Summary Judgment against Re-spondent Jerome Butler is granted, except as to theextent that the issue of interim earnings raised bythe other Respondents has been remanded for ahearing.IT IS FURTHER ORDERED that this proceeding isremanded to the Regional Director For Region 13for the purpose of arranging a hearing before anadministrative law judge, limiting such proceedingto a determination of the amounts of interim earn-ings of the employees involved herein,and that theRegionalDirector is authorized to issue noticethereof.IT IS FURTHER ORDERED that the administrativelaw judge shall prepare and serve on the parties adecision containing findings, conclusions,and rec-ommendations based on all the record evidence.Following the service of the administrative lawjudge'sdecision on the parties,the provisions ofSection 102.46 of the Board'sRules and Regula-tions shall apply.6TransportationManagementCorp,277 NLRB 474 (1985);Dews Con-6Our ruling does not, however, permit RespondentButler to pancci-strucnonCorp.,246 NLRB 945 (1979).pate in that hearing